I115th CONGRESS1st SessionH. R. 2241IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Holding (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat qualified alternative commuter programs as an
			 excludable qualified transportation fringe benefit.
	
		1.Short titleThis Act may be cited as the Commuter Access Reform Act.
		2.Qualified alternative commuter programs treated as an excludable qualified transportation fringe
			 benefit
			(a)In generalSection 132(f)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(E)Any qualified alternative commuter transportation service..
			(b)Application of dollar limitationSection 132(f)(2)(B) of such Code is amended by striking qualified parking and inserting the aggregate of the benefits described in subparagraphs (C) and (E) of paragraph (1).
			(c)Qualified alternative commuter transportation serviceSection 132(f)(5) of such Code is amended by adding at the end the following:
				
					(G)Qualified alternative commuter transportation service
						(i)In generalThe term qualified alternative commuter transportation service means transportation in a commuter vehicle provided by a transportation network company if such
			 transportation—
							(I)is designed to provide prearranged rides to passengers who consent to share the ride in whole or in
			 part, and
							(II)such transportation is between the employee’s residence, place of employment, or a mass transit
			 facility, including any portion of the distance between an employee’s
			 residence, place of employment, or mass transit.
							(ii)Transportation network companyThe term transportation network company means a corporation, partnership, sole proprietorship, or other entity that uses a digital network
			 to connect riders to drivers affiliated with the entity in order for a
			 driver to transport the rider using a vehicle owned, leased, or otherwise
			 authorized for use by the driver to a point chosen by the rider.
						(iii)Commuter vehicleThe term commuter vehicle means a vehicle the seating capacity (not including the driver) of which is at least four and not
			 more than six..
			(d)Effective dateThe amendments made by this section shall apply to transportation provided after December 31, 2017.
			